IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE,                                 )
                                                   )
       v.                                          )      ID Nos. 1705020317,
                                                   )              1710004850
MICHAEL L. HICKMAN,                                )
                                                   )
                      Defendant.                   )

                             Date Submitted:       September 29, 2020
                             Date Decided:         October 22, 2020

                                          ORDER

       Upon consideration of Defendant’s Motion for Modification of Sentence

(“Motion”),1 Superior Court Criminal Rule 35, statutory and decisional law, and the

record in this case, IT APPEARS THAT:

       1.     On May 29, 2017, Defendant was charged with one count of Driving

Under the Influence (“DUI”) - Fifth Offense.2 The Court instructed Defendant by

summons to appear on July 7, 2017 for arraignment.3 Defendant failed to appear,

and the Court order issued a capias.4

       2.     On October 8, 2017, Defendant was charged with a second count of

DUI – Fifth Offense.5 On November 27, 2017, the Court issued a Rule 9 warrant in


1
  ID No. 1705020317, D.I. 17; ID No. 1710004850, D.I. 18. Though Defendant styled his
Motion as a Motion for Modification of Sentence, the Court considers it a Motion to Receive
Credit for Time Previously Served.
2
  ID No. 1705020317, D.I. 3.
3
Id.
4
  ID No. 1705020317, D.I. 4.
5
  ID No. 1710004850, D.I. 4.
connection with this second DUI.6 On December 5, 2017, the Court sent Defendant

a summons to appear on December 15, 2017 for arraignment for his second DUI.7

On December 13, 2017, the summons was returned to the Court as “Not Deliverable

as Addressed.”8

       3.     Two years later, on December 3, 2019, the State of Delaware sought to

extradite Defendant from Maryland pursuant to the Interstate Agreement on

Detainers.9

       4.     On January 14, 2020, Defendant was arraigned in this Court for the two

counts of DUI - Fifth Offense that he had been charged with in 2017.10

       5.     On March 9, 2020, Defendant pled guilty to both counts of DUI - Fifth

Offense.11 By Order dated March 9, 2020, effective March 9, 2020, Defendant was

sentenced as follows: for the first count of DUI - Fifth Offense, IN17-06-1009, 4

years at Level V, suspended after 18 months at Level V, for 6 months at Level IV

(DOC Discretion), followed by 6 months at Level III; and for the second count of

DUI - Fifth Offense, IN17-11-1171-W, 4 years at Level V, suspended after 18



6
  ID No. 1710004850, D.I. 3.
7
  ID No. 1710004850, D.I. 4.
8
  ID No. 1710004850, D.I. 5.
9
  ID No. 1705020317, D.I. 9; ID No. 1710004850, D.I. 12; see also ID No. 1705020317, D.I. 19;
ID No. 1710004850, D.I. 20 (“[T]he State of Delaware sought to return Defendant to Delaware
to answer for his charges in [the above-captioned] cases pursuant to the interstate agreement on
detainers.”). Defendant was held in Maryland from May 24 to August 21, 2019.
10
   See ID No. 1705020317, D.I. 7; ID No. 1710004850, D.I. 8.
11
   ID No. 1705020317, D.I. 11; ID No. 1710004850, D.I. 13.
                                               2
months at Level V, for 1 year at Level III.12

       6.     On August 13, 2019, Defendant filed the instant Motion.13 He asks the

Court to credit the time he was held in Maryland (May 24 to August 21, 2019)

against the sentence the Court imposed on March 9, 2020.14 With his Motion,

Defendant included a Case Summary apparently produced by the District Court of

Maryland for Kent County.15 The Maryland Case Summary identifies “Fugitive

from Justice - DE” as the offense involved and names Defendant as the defendant.16

The Case Summary also shows that this fugitive case was initiated in the Maryland

court on May 24, 2019 and was closed on August 21, 2019.17 The last substantive

event listed in the Case Summary is “Release from Commitment” and is dated

August 21, 2019.18

       7.     On September 29, 2019, the State responded to Defendant’s Motion.19

The State attached an Amended Commitment Record from the District Court of

Maryland for Kent County.20 In its response, the State argues:

       Defendant claims that he is entitled to credit time on his Delaware
       convictions in [the above-captioned cases] because he was incarcerated
       in Maryland for these Delaware charges before he returned to

12
   ID No. 1705020317, D.I. 14; ID No. 1710004850, D.I. 14.
13
   ID No. 1705020317, D.I. 17; ID No. 1710004850, D.I. 18.
14
   ID No. 1705020317, D.I. 17; ID No. 1710004850, D.I. 18.
15
   ID No. 1705020317, D.I. 17; ID No. 1710004850, D.I. 18.
16
   ID No. 1705020317, D.I. 17; ID No. 1710004850, D.I. 18.
17
   ID No. 1705020317, D.I. 17; ID No. 1710004850, D.I. 18.
18
   ID No. 1705020317, D.I. 17; ID No. 1710004850, D.I. 18.
19
   ID No. 1705020317, D.I. 19; ID No. 1710004850, D.I. 20.
20
   ID No. 1705020317, D.I. 19; ID No. 1710004850, D.I. 20.
                                             3
       Delaware. However, throughout the time Defendant was incarcerated
       in Maryland, he was serving a sentence for a Maryland conviction, and
       he is not entitled to any additional credit time for his Delaware
       convictions.21

The State disagrees with Defendant that he was incarcerated in Maryland for his

Delaware charges. Rather, according to the State, “Defendant was sentenced to a

term of incarceration in Maryland for a Maryland conviction, Attempt by Driver to

Elude Police.”22 The Amended Commitment Record from Maryland shows that

Defendant had indeed been found guilty of Attempt by Driver to Elude Police in

Official Police Vehicle by Failing to Stop (“Attempt by Driver to Elude Police”).

The record also shows that the Maryland court sentenced Defendant for that charge

on October 9, 2019.23

       8.      In sum, the parties’ disagreement turns on the answer to this question:

when Defendant was being held in Maryland from May 24 to August 21, 2019, was

he being held for the charge of Fugitive from Justice - DE (as Defendant argues) or

for the charge of Attempt by Driver to Elude Police (as the State argues)? If

Defendant is correct, he should be credited time against his Delaware DUI sentence

because the Fugitive from Justice - DE charge relates to the Delaware DUI charges.24


21
   ID No. 1705020317, D.I. 19; ID No. 1710004850, D.I. 20.
22
   ID No. 1705020317, D.I. 19; ID No. 1710004850, D.I. 20 (emphasis added) (citing Amended
Commitment Record).
23
   ID No. 1705020317, D.I. 19; ID No. 1710004850, D.I. 20.
24
   Although nothing in the record definitively shows that Defendant was a fugitive from justice,
Defendant failed to attend the arraignments for his DUI charges, prompting the State to seek
Defendant’s extradition.
                                                4
But if the State is correct, Defendant should not receive any credit time against his

DUI sentence because he was being held in Maryland on the Attempt by Driver to

Elude Police charge.

       9.     The Case Summary expressly states that Defendant was being held in

Maryland from May 24 to August 21, 2019 for the charge of “Fugitive from Justice

- DE.” Accordingly, the Court will credit the 89 days that Defendant served in

Maryland against his sentence in IN17-06-1009.25

       NOW, THEREFORE, for the foregoing reasons, Defendant’s Rule 35

Motion is GRANTED.


                                                          Jan R. Jurden
                                                  Jan R. Jurden, President Judge



Original to Prothonotary:

cc:    William Raisis, DAG
       Michael L. Hickman (SBI# 00669931)




25
  In his Motion, Defendant states that there are 88 days between May 24 and August 21, 2019.
ID No. 1705020317, D.I. 17; ID No. 1710004850, D.I. 18. The Court notes that there are 89
days.
                                              5